Citation Nr: 1302027	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  07-30 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a dental disability, including for purposes of VA outpatient treatment.

2.  Entitlement to service connection for a left frontal meningioma status post craniotomy.

3.  Entitlement to service connection for bilateral varicose veins of the lower extremities.

4.  Entitlement to an initial rating higher than 30 percent for lichen simplex chronicus.

5.  Entitlement to an initial rating higher than 30 percent for frontal headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to March 1968 and from January 1975 to February 1977.

These matters come before the Board of Veterans' Appeals (Board) from July 2005 and June 2006 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In the July 2005 decision, a Decision Review Officer (DRO) denied entitlement to service connection for periodontal disease/gingivitis and a left frontal meningioma status post craniotomy.  The DRO also granted service connection for lichen simplex chronicus and frontal headaches and assigned initial noncompensable disability ratings, both effective September 30, 2004.  In the June 2006 decision, the RO denied entitlement to service connection for bilateral varicose veins of the lower extremities.

In an August 2011 decision, the DRO assigned initial 30 percent ratings for lichen simplex chronicus and frontal headaches, both effective September 30, 2004.

The Veteran testified before the undersigned at a September 2012 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

The Veteran had also perfected an appeal with regard to the issues of entitlement to service connection for a low back disability, posttraumatic stress disorder (PTSD), and bilateral hearing loss and entitlement to a total disability rating based on individual unemployability (TDIU).  In the August 2011 decision, the DRO granted service connection for degenerative disc disease L1-3 and L5-S1 with erectile dysfunction, PTSD, and bilateral hearing loss and entitlement to a TDIU, and thereby resolved the appeal as to those issues.  The DRO also granted special monthly compensation (SMC) based on loss of use of a creative organ and on account of being housebound.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

During the September 2012 hearing, the Veteran raised the issues of entitlement to service connection for a seizure disability, entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for dental problems, and entitlement to a clothing allowance.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a dental disability for compensation purposes, a left frontal meningioma status post craniotomy, and bilateral varicose veins of the lower extremities and entitlement to higher initial ratings for lichen simplex chronicus and frontal headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is in receipt of a TDIU, thereby making him eligible for class IV VA outpatient dental treatment.


CONCLUSION OF LAW

The criteria for class IV VA outpatient dental treatment are met.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

As the Board is granting the claim of entitlement to VA outpatient dental treatment, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381 (2012).  A claim of service connection for a dental disability is also a claim for VA outpatient dental treatment. See Mays v. Brown, 5 Vet. App. 302 (1993).

Various categories of eligibility exist for VA outpatient dental treatment.  They include treatment for veterans who have a compensable service-connected dental disability or condition (Class I eligibility); one-time treatment for veterans having a noncompensable service-connected dental disability or condition (Class II eligibility); those having a noncompensable service-connected dental disability or condition adjudicated as resulting from combat wounds or other service trauma (Class II(a) eligibility); treatment for certain homeless and other enrolled veterans eligible for a one-time course of dental care under 38 U.S.C.A. § 2062 (Class II(b) eligibility); treatment for veterans who were detained as a prisoner of war (Class II(c) eligibility); treatment for veterans who made prior applications for and received dental treatment from VA for noncompensable dental conditions, but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); treatment for veterans having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); treatment for veterans whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); treatment for veterans who participate in a rehabilitation program under 38 U.S.C.A. chapter 31 (Class V eligibility); and treatment for veterans who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C.A. and have a dental condition that is clinically determined to be complicating a medical condition currently under treatment (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

In this case, the Veteran has been granted a TDIU, effective September 30, 2004.  Thus, he meets the requirement for class IV VA outpatient dental treatment and is thereby entitled to receive any needed dental treatment.  38 C.F.R. § 17.161(h).  Hence, his appeal is granted to this extent only.


ORDER

Entitlement to class IV VA outpatient dental treatment is granted.



REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Medical records, including a March 2011 VA examination report, include a diagnosis of a left frontal meningioma status post surgery.  Thus, a current disability has been demonstrated.

Service treatment records include August and October 1976 and January 1977 reports of treatment for chronic headaches in the frontal and parietal regions of the skull.  A brain scan conducted in January 1977 was normal.  Moreover, the Veteran contends that his current left frontal meningioma is related to sleep deprivation, stress, various head traumas, and/or exposure to various toxins in service.  Such toxins reported by the Veteran include asbestos, herbicides, paint (including zinc chromate paint, lead paint, and haze grey paint), carbon tetrachloride, paint thinner, varnish, brasso, paint remover, alcohol, mercury, lubricating oil, pesticides, fuel oil, and cleaning solvents.

The physician who conducted the March 2011 VA examination opined that the Veteran's current left frontal meningioma was not likely ("less likely as not") related to his treatment for headaches in service.  The examiner reasoned that the Veteran underwent a craniotomy in 2001 with no MRI evidence of a recurrent tumor in 2005.  The non-specific headaches in service, which occurred 25 years prior to the craniotomy for a left frontal meningioma, were not likely ("less likely") related to the meningioma.

With respect to the Veteran's reported head traumas in service, the examiner essentially stated that a separate traumatic brain injury (TBI) examination was necessary to consider this contention and that a referral for such an examination was to be submitted.

The March 2011 opinion is inadequate because it only addressed whether the Veteran's left frontal meningioma was related to his headaches in service.  However, the examiner did not acknowledge or consider the Veteran's reported stress, sleep deprivation, head traumas, or exposure to various toxins in service.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Additionally, a separate VA TBI examination was never conducted to specifically consider the significance of the Veteran's reported head traumas in service, despite the fact that the March 2011 examiner alluded to the need for such an examination.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991) (holding that the duty to assist claimants with developing their claims extends to ensuring that testing recommended by VA examiners be conducted).  Thus, a remand is necessary to afford the Veteran a VA TBI examination to obtain an opinion as to the etiology of his current left frontal meningioma.

Moreover, as evidence pertinent to the appeal for a higher initial rating for frontal headaches will likely be obtained during the VA TBI examination, the Board is deferring adjudication of that issue at this time.

Furthermore, the Veteran claims that he was exposed to herbicides in Vietnam while serving aboard a Naval ship.  Although service personnel records have been obtained and included in the claims file, they have been copied from microfiche and are generally illegible.  As such records are relevant to the service connection claims currently on appeal, a remand is necessary so that clearer copies of these records can be provided.

With respect to the Veteran's lichen simplex chronicus, the evidence reflects that this disease may have worsened since his last VA examination in March 2011.  For example, during the September 2012 hearing the Veteran reported that his skin disease was approximately "twice as bad" than that which was present during the March 2011 examination.
A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).  In light of the above evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected skin disease is triggered.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Furthermore, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the September 2012 hearing, the Veteran reported that he had undergone surgery for his bilateral varicose veins of the lower extremities at a VA medical facility.  VA treatment records dated in July 2006 reflect that he had been scheduled for a surgical procedure for his right leg varicose veins, however the surgery was postponed and there are no records of any surgical procedures for varicose veins in the claims file.  The VA treatment records in the claims file are contained in the Greater Los Angeles/West Los Angeles Vista electronic records system and are dated to December 2006 and from February 2010 to June 2011.  There are no additional treatment records included among the Veteran's paperless records in the Virtual VA system.
Thus, it appears that there are additional VA treatment records that have not yet been obtained which may be relevant to the claims of service connection for bilateral varicose veins of the lower extremities and for a dental disability for compensation purposes.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide legible copies of the Veteran's service personnel records and associate such copies with the claims file.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for skin and dental problems, headaches, a meningioma, and varicose veins of the lower extremities contained in the Greater Los Angeles/West Los Angeles Vista electronic records system from December 2006 to February 2010 and from June 2011 to the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA TBI examination to determine the etiology of his current left frontal meningioma.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report the absence or presence of characteristic prostrating attacks of headaches and the frequency and duration of any such attacks.  

The examiner should answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current left frontal meningioma (any meningioma diagnosed since September 2004) had its onset in service, is related to the Veteran's headaches in service, is related to his reported head traumas in service, is related to his reported exposure to various toxins in service (including, but not limited to, herbicides and asbestos), is related to his reported stress and sleep deprivation in service, or is otherwise related to a disease or injury in service?

(b)  What is the extent of any economic impact due to the Veteran's service-connected frontal headaches?

In formulating the above opinions, the examiner must acknowledge and comment on the Veteran's treatment for headaches in service and his reported sleep deprivation, stress, head traumas, and exposure to various toxins (including, but not limited to, asbestos, herbicides, paints, carbon tetrachloride, paint thinner, varnish, brasso, paint remover, alcohol, mercury, lubricating oil, pesticides, fuel oil, and cleaning solvents) in service.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for a left frontal meningioma in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report stress, sleep deprivation, head injuries, and potential exposure to toxins in service, as well as his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, the AOJ should contact the Veteran and coordinate with him to schedule a VA examination during a time in which he is experiencing a flare up of his lichen simplex chronicus (particularly during a period of warm weather).  All such efforts should be documented in the claims file.

If it is not possible to schedule the examination during a flare up, the reason must also be documented in the claims file.

The claims folder, including this remand and relevant records in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report the percentage of the Veteran's entire body and the percentage of his exposed areas affected by the service-connected lichen simplex chronicus (including during any periods of flare up if the examination is not conducted during such a period).

The examiner should also note any systemic therapy that has been provided for the Veteran's service-connected lichen simplex chronicus during the past 12 month period and the frequency and duration of any such treatment.

The examiner should note whether the Veteran experiences flare ups of his service-connected lichen simplex chronicus and, if so, whether the examination is being conducted during a period of flare up.  The examiner should also note whether there are any specific periods during which any such flare ups occur or whether they are intermittent/unpredictable.

The examiner must provide reasons for any opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


